DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-3, 9-11 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10,645,730 in view of Nimbalker et al. US 2017/0019894 (hereinafter Nimb), in view of Kim et al. US 2015/0016377 (hereinafter Kim). 

Claim 1 of the instant application (hereinafter IA) is substantially similar to claim 1 of Patent '730. 
Claim 1 of the IA and Patent '730 recites a method of receiving, by a UE, a RRC signal from a base station, but it does not recite the RRC signaling indicating a hop parameter and performing, by the UE, an uplink transmission based on the hop parameter, but not that the hopping parameter is UE-Specific or that the RRC signaling indicates assigned RBs.
However, Nimb teaches a method comprising:
receiving, by a user equipment (UE), signaling from a base station (BS), the signaling including a radio resource control (RRC) signaling, wherein the signaling indicates a UE hopping parameter; and [Nimb, ¶29 (Then the base station can send configuration information to the UE via system information broadcast message or dedicated message.) ¶48-¶53 & 86-¶87 (the message may be a higher layer 
performing, by the UE, an uplink transmission based on the UE hopping parameter [Nimb, ¶48-¶53, wherein the UE hopping parameter indicates a number of resource blocks (RBs) to be offset with regard to an assigned RB, for an uplink transmission performed at a corresponding time period of a plurality of time periods (¶55 The RBs are designated to be offset with regard to the assigned RBs of the higher layer signaling for UL transmission from the UE. wherein the transmission is to be performed at a corresponding period indexed by the RBs as shown in ¶55 of Nimb).
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the claim of Patent '730, indicating a UE receiving a RRC signal for resource allocation, with the teachings of Nimb, indicating that the UE which receives RRC signaling also receives via the signaling a hopping parameter for the RBs which it is assigned to. The resulting benefit would have been the ability to increase spectrum usage and reduce interference on the communications, but it does not teach that the UE hopping parameter is a UE-specific hopping parameter.
However, Kim teaches that the UE hopping parameter is a UE-specific hopping parameter [Kim, ¶70].
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the claim of Patent '730, in view of Nimb, indicating a UE receiving a RRC signal for resource allocation and frequency hopping, with the teachings of Kim, indicating that the UE hopping parameter may b UE specific. The resulting benefit would have been the ability to increase spectrum usage and reduce interference on the communications while allowing each UE to have there one separate time to transmit on the shared spectrum using different sequences of 

Claims 9 and 17 of the instant application (hereinafter IA) is substantially similar to claim 8 of Patent '730. Claims 9 and 17 of the IA and claim 8 of Patent '730 recites an apparatus comprising a memory storage comprising instructions; and one or more processors in communication with the memory storage, wherein the one or more processors execute the instructions to: receive signaling from a base station, the signaling including a radio resource control (RRC) signaling, but it does not recite the RRC signaling indicating a hop parameter and performing, an uplink transmission based on the hop parameter.
However, Nimb teaches a method comprising:
receiving, by a user equipment (UE), signaling from a base station (BS), the signaling including a radio resource control (RRC) signaling, wherein the signaling indicates a UE hopping parameter; and [Nimb, ¶29 (Then the base station can send configuration information to the UE via system information broadcast message or dedicated message.) ¶48-¶53 & 86-¶87 (the message may be a higher layer message such as a RRC message that is used to configure the resource blocks that are assigned to the UE for PUSCH transmission)], 
performing, by the UE, an uplink transmission based on the UE hopping parameter  [Nimb, ¶48-¶53, wherein the UE hopping parameter indicates a number of resource blocks (RBs) to be offset with regard to an assigned RB, for an uplink transmission performed at a corresponding time period of a plurality of time periods (¶55 The RBs are designated to be offset with regard to the assigned RBs of the higher layer signaling for UL transmission from the UE. wherein the transmission is to be performed at a corresponding period indexed by the RBs as shown in ¶55 of Nimb).

However, Kim teaches that the UE hopping parameter is a UE-specific hopping parameter [Kim, ¶70].
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the claim of Patent '730, in view of Nimb, indicating a UE receiving a RRC signal for resource allocation and frequency hopping, with the teachings of Kim, indicating that the UE hopping parameter may b UE specific. The resulting benefit would have been the ability to increase spectrum usage and reduce interference on the communications while allowing each UE to have there one separate time to transmit on the shared spectrum using different sequences of time-frequency resource allocations to reduce collision between the various UEs simultaneously transmitting over the spectrum. 


Claim 2 of the IA is substantially similar to claim 1 of Patent '730, which recites "... performing, by the UE, a GF uplink (UL) transmission in a transmission resource".

Claim 10 of the IA is substantially similar to claim 8 of Patent '730, which recites "... performing, by the UE, a GF uplink (UL) transmission in a transmission resource".

However, Nimb teaches wherein the RRC signaling further indicates an initial frequency location [Nimb, ¶35 recites "an eNB may configure, such as via higher layers, a set of resource blocks in the uplink or a frequency region in the uplink system bandwidth...  The resources can be advertised in a SIB, in a RRC message, and/or in any other useful message", while ¶72-¶73 recites "... a particular resource on which CB uplink takes place can be signaled by the eNB... signal adjustments for multiple resource allocations, such as starting RB location, in the CB resource pool...a UE can receive higher layer signaling, such as via MAC or RRC indicating a set of resources for possible contention based (CB) PUSCH transmission..." and thus teaches wherein the RRC messages indicate the frequency resources for use. These frequency resources include the initial location in addition to any other frequency locations which the frequency resources comprise].
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the claim of Patent '730, indicating a UE receiving a RRC signal for resource allocation, with the teachings of Nimb, indicating that the UE which receives RRC signaling also receives via the signaling a hopping parameter comprising a initial frequency location, in addition to the range of frequency locations, for the RBs which it is assigned to. The resulting benefit would have been the ability to increase spectrum usage and reduce interference on the communications, but it does not teach that the UE hopping parameter is a UE-specific hopping parameter.

Claim 11 of the IA is similarly rejected in view of the corresponding apparatus claim 8 of Patent '730 as claim 3 of the IA is rejected over the combination of claim 1 of Patent '730, in view of Nimb and Kim above. Similarl rationale and motivation to combine is also applied to the instant rejection as applied in the rejection of claim 3 above.


Claim 4 of the IA is based on substantially similar claim limitations as claim 1 of Patent '730 but the claims of Patent '730 do recite the limitations of the IA's claim 4.
However, Taka teaches wherein the number of resource blocks (RBs) to be offset is a cyclical frequency shift from one time period to a next time period (Taka teaches that the inter-slot (one period to the next) frequency hopping is shown as the amount of cyclic shift (offset) of frequency hopping) [Taka, ¶362].
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the claim of Patent '730, in view Nimb and Kim, indicating a UE receiving a RRC signal for resource allocation, with the teachings of Taka, indicating that the UE which receives RRC signaling also receives via the signaling a hopping parameter comprising an initial frequency location, in addition to the range of frequency locations, for the RBs which it is assigned to. The resulting benefit would have been the ability to increase spectrum usage and reduce interference on the communications.

Claim 12 of the IA is similarly rejected in view of the corresponding apparatus claim 8 of Patent '730 as claim 4 of the IA is rejected over the combination of claim 1 of Patent '730, in view of Nimb, Kim and Taka above. Similar rationale and motivation to combine is also applied to the instant rejection as applied in the rejection of claim 4 above.


However, Taka teaches, wherein the UE-specific hopping parameter is applicable to multi-slot physical uplink shared channel (PUSCH) transmission (Taka, Figure 5, ¶362 the control information is applicable to UE-Specific signaling which comprises a inter-slot hopping parameters for the PUSCH).
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the claim of Patent '730, in view Nimb and Kim, indicating a UE receiving a RRC signal for resource allocation, with the teachings of Taka, indicating that the UE which receives RRC signaling also receives via the signaling a hopping parameter comprising information that is applicable to UE-Specific signaling which comprises a inter-slot hopping parameters for the PUSCH. The resulting benefit would have been the ability to increase spectrum usage and reduce interference on the communications.

Claim 13 of the IA is similarly rejected in view of the corresponding apparatus claim 8 of Patent '730 as claim 5 of the IA is rejected over the combination of claim 1 of Patent '730, in view of Nimb, Kim and Taka above. Similar rationale and motivation to combine is also applied to the instant rejection as applied in the rejection of claim 5 above.

Claim 6 of the IA is based on substantially similar claim limitations as claim 1 of Patent '730 but the claims of Patent '730 do recite the limitations of the IA's claim 6.
However, Taka teaches, wherein the UE-specific hopping parameter is applicable to single-slot physical uplink shared channel (PUSCH) transmission [Taka, Figure 7 ¶138-¶139 &  ¶362 the control information is applicable to UE-Specific signaling which comprises a hopping parameters for the PUSCH, wherein the hopping is applicable to a single slot PUSCH as shown in Figure 7 of Taka.)].


Claim 14 of the IA is similarly rejected in view of the corresponding apparatus claim 8 of Patent '730 as claim 6 of the IA is rejected over the combination of claim 1 of Patent '730, in view of Nimb, Kim and Taka above. Similar rationale and motivation to combine is also applied to the instant rejection as applied in the rejection of claim 6 above.

Claims 7, 8, 15 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of Patent ‘730 in view of Nimb in view of Kim, and further in view of Damnjanovic et al. US 2012/0014330 (hereinafter Da).

Claim 7 of the IA is based on substantially similar claim limitations as claim 1 of Patent '730 but the claims of Patent '730 do recite the limitations of the IA's claim 7, wherein the resource blocks are assigned (¶48-¶53 & 86-¶87) but it does not teach where the resource blocks are virtual resource blocks.
However, Da teaches wherein the RB is a virtual RB (VRB) [Da, ¶72].
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the claim of Patent '730, in view Nimb and Kim, indicating a UE 

Claim 15 of the IA is similarly rejected in view of the corresponding apparatus claim 8 of Patent '730 as claim 7 of the IA is rejected over the combination of claim 1 of Patent '730, in view of Nimb, Kim and Da above. Similar rationale and motivation to combine is also applied to the instant rejection as applied in the rejection of claim 7 above.

Claim 8 of the IA is based on substantially similar claim limitations as claim 1 of Patent '730 but the claims of Patent '730 do recite the limitations of the IA's claim 8, wherein the resource blocks are assigned (¶48-¶53 & 86-¶87) but it does not teach wherein the RB is a physical RB (PRB).
However, Da teaches wherein the RB is a physical RB (PRB) [Da, ¶33 & ¶72].
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the claim of Patent '730, in view Nimb and Kim, indicating a UE receiving a RRC signal for resource allocation, with the teachings of Da, indicating that the UE which receives allocated RBs which are PRBs. The resulting benefit of the combination would have been the ability to utilize physical resource blocks (PRBs) to uniformly partition time frequency resources for the uplink (and downlink) transmissions such that the UE will be allocated its own resources to avoid interference or collision with another UE which is simultaneously transmitting over its own allocated non-overlapping resources (Da, ¶60). 

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 9-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nimbalker et al. US 2017/0019894 (hereinafter Nimb), in view of Kim et al. US 2015/0016377.

Regarding claim 1, Nimb teaches a method comprising:
receiving, by a user equipment (UE), signaling from a base station (BS), the signaling including a radio resource control (RRC) signaling, wherein the signaling indicates a UE hopping parameter; and 
performing, by the UE, an uplink transmission based on the UE hopping parameter [Nimb, ¶48-¶53], wherein the UE hopping parameter indicates a number of resource blocks (RBs) to be offset with regard to an assigned RB, for an uplink transmission performed at a corresponding time period of a plurality of time periods (¶55 The RBs are designated to be offset with regard to the assigned RBs of the higher layer signaling for UL transmission from the UE. wherein the transmission is to be performed at a corresponding period indexed by the RBs as shown in ¶55 of Nimb), but it does not teach that the UE hopping parameter is a UE-specific hopping parameter.
However, Kim teaches that the UE hopping parameter is a UE-specific hopping parameter [Kim, ¶70].
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teaches of Nimb, indicating a UE receiving a RRC signal for resource allocation and frequency hopping, with the teachings of Kim, indicating that the UE hopping parameter may be UE specific. The resulting benefit would have been the ability to increase spectrum usage and reduce interference on the communications while allowing each UE to have there one separate time to transmit on the shared spectrum using different sequences of time-frequency resource allocations to reduce collision between the various UEs simultaneously transmitting over the spectrum. 

Regarding claim 9, Nimb teaches an apparatus comprising:
a memory storage (memory 870) comprising instructions; and

receive signaling from a base station (BS), the signaling including a radio resource control (RRC) signaling, wherein the signaling indicates a user equipment (UE)-specific hopping parameter  [Nimb, ¶29 (Then the base station can send configuration information to the UE via system information broadcast message or dedicated message.) ¶48-¶53 & 86-¶87 (the message may be a higher layer message such as a RRC message that is used to configure the resource blocks that are assigned to the UE for PUSCH transmission)]; and 
perform an uplink transmission based on the UE hopping parameter  [Nimb, ¶48-¶53], wherein the UE hopping parameter indicates a number of resource blocks (RBs) to be offset with regard to an assigned RB, for an uplink transmission performed at a corresponding time period of a plurality of time periods (¶55 The RBs are designated to be offset with regard to the assigned RBs of the higher layer signaling for UL transmission from the UE. wherein the transmission is to be performed at a corresponding period indexed by the RBs as shown in ¶55 of Nimb), but it does not teach that the UE hopping parameter is a UE-specific hopping parameter.
However, Kim teaches that the UE hopping parameter is a UE-specific hopping parameter [Kim, ¶70].
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the claim of teachings of Nimb, indicating a UE receiving a RRC signal for resource allocation and frequency hopping, with the teachings of Kim, indicating that the UE hopping parameter may b UE specific. The resulting benefit would have been the ability to increase spectrum usage and reduce interference on the communications while allowing each UE to have there one separate time to transmit on the shared spectrum using different sequences of time-frequency 

Regarding claims 2 and 10, Nimb in view of Kim teaches the method of claims 1 and 9 respectively, wherein the performing the uplink transmission comprises: performing a grant free (GF) uplink transmission [Nimb, ¶35 "Embodiments can provide for UE autonomous selection from a contention-based resource region. For example, to reduce latency for uplink packets, an eNB may configure, such as via higher layers, a set of resource blocks in the uplink or a frequency region in the uplink system bandwidth. These resources can be used by any UE or a set of UEs to transmit on the uplink, which can include a Buffer Status Report (BSR). The resources can be advertised in a SIB, in a RRC message, and/or in any other useful message, and can be used by the UE any time it wants to transmit a packet with low latency, without having to wait for SR transmission, or in other useful instances. For example, the UE can acquire an indication from the eNB that indicates a set of frequency domain resource blocks for possible PUSCH transmission in an uplink subframe."]
(The Examiner notes that the term "Grant Free (GF) uplink transmission" is a bit unclear and misleading when read without the aid of the specification. The Applicant's specification as filed recites: 
"[0004] In some proposed wireless networks, uplink transmissions may occur in a grant-free manner. In the grant-free approach, uplink resources may be preconfigured for and allocated to multiple UEs without the UEs sending scheduling requests. When one of the UEs is ready to transmit on the uplink, the UE can immediately begin transmitting on the preconfigured resources without the need to ask for and receive an uplink scheduling grant. The grant-free approach may reduce signaling overhead and latency compared to the SR/uplink SG approach.
[0005] Grant-free uplink transmissions may be suitable for transmitting bursty traffic with short packets from UEs to a base station and/or for transmitting data to the base station in real time or with low 
Therefore the Examiner's broadest reasonable interpretation is that the grant free uplink transmission term only requires that the UE be allocated uplink resources for transmission without the UE sending a scheduling request prior to being allocated the resources, such that when the UE is ready to transmit data, the UE will perform transmission using the allocated uplink resources that have been configured without the aid of a scheduling request sent by the UE.
This is significant because there are several ways in which "grant free" transmission may be implemented according to this interpretation based on the Applicant's defining attributes set forth in the Specification as filed.)

Regarding claims 3 and 11, the combination of Nimb, in view of Kim teaches the method of claims 1 and 9 respectively, wherein the RRC signaling further indicates an initial frequency location [Nimb, ¶35 recites "an eNB may configure, such as via higher layers, a set of resource blocks in the uplink or a frequency region in the uplink system bandwidth...  The resources can be advertised in a SIB, in a RRC message, and/or in any other useful message", while ¶72-¶73 recites "... a particular resource on which CB uplink takes place can be signaled by the eNB... signal adjustments for multiple resource allocations, such as starting RB location, in the CB resource pool...a UE can receive higher layer signaling, such as via MAC or RRC indicating a set of resources for possible contention based (CB) PUSCH transmission..." and thus teaches wherein the RRC messages indicate the frequency resources for use. These frequency resources include the initial location in addition to any other frequency locations which the frequency resources comprise].
.

Claims 4-6 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nimb, in view of Kim as applied to claims 1 and 9 respectively above, and further in view of Takaoka et al. US 2012/0057449 (hereinafter Taka).

Regarding claims 4 and 12, Nimb, in view of Kim teaches the method of claims 1 and 9 respectively (see rejection above), but not wherein the number of resource blocks (RBs) to be offset is a cyclical frequency shift from one time period to a next time period.
However, Taka teaches wherein the number of resource blocks (RBs) to be offset is a cyclical frequency shift from one time period to a next time period (Taka teaches that the inter-slot (one period to the next) frequency hopping is shown as the amount of cyclic shift (offset) of frequency hopping).
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Nimb, in view of Kim, indicating a UE receiving a RRC signal for resource allocation, with the teachings of Taka, indicating that the UE which receives RRC signaling also receives via the signaling a hopping parameter comprising an initial frequency location, in addition to the range of frequency locations, for the RBs which it is assigned to. The resulting benefit would have been the ability to increase spectrum usage and reduce interference on the communications.

Regarding claims 5 and 13, Nimb, in view of Kim teaches the method of claims 1 and 9 respectively, including the UE specific hopping parameter (see rejection above), but not wherein the hopping parameter is applicable to multi-slot PUSCH.

It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Nimb, in view of Kim, indicating a UE receiving a RRC signal for resource allocation, with the teachings of Taka, indicating that the UE which receives RRC signaling also receives via the signaling a hopping parameter comprising information that is applicable to UE-Specific signaling which comprises an inter-slot hopping parameters for the PUSCH. The resulting benefit would have been the ability to increase spectrum usage and reduce interference on the communications.

Regarding claims 6 and 14, the combination of Nimb, in view of Kim and Taka teaches the method of claims 5 and 13 respectively, wherein the UE-specific hopping parameter is applicable to single-slot physical uplink shared channel (PUSCH) transmission [Taka, Figure 7 ¶138-¶139 & ¶362 the control information is applicable to UE-Specific signaling which comprises a hopping parameters for the PUSCH, wherein the hopping is applicable to a single slot PUSCH as shown in Figure 7 of Taka.)].

Claims 7, 8, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nimb, in view of Kim as applied to claims 1 and 9 above, and further in view of Damnjanovic et al. US 2012/0014330 (hereinafter Da).
Regarding claims 7 and 15, Nimb in view of Kim teaches the limitations of claims 1 and 9 respectively, wherein the resource blocks are assigned (¶48-¶53 & 86-¶87) but it does not teach where the resource blocks are virtual resource blocks.
However, Da teaches wherein the RB is a virtual RB (VRB) [Da, ¶72].

It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Nimb, in view of Kim, indicating a UE receiving a RRC signal for resource allocation, with the teachings of Da, indicating that the UE which receives allocated RBs which are able to be mapped to VRBs. The resulting benefit of the combination would have been the ability to utilize virtual resource blocks (VRBs) to simplify allocation of resources (Da, ¶60) 

Regarding claims 8 and 16, Nimb in view of Kim teaches the limitations of claims 1 and 9 respectively, wherein the resource blocks are assigned (¶48-¶53 & 86-¶87) but it does not teach wherein the RB is a physical RB (PRB).
However, Da teaches wherein the RB is a physical RB (PRB) [Da, ¶33 & ¶72].
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Nimb, in view of Kim, indicating a UE receiving a RRC signal for resource allocation, with the teachings of Da, indicating that the UE which receives allocated RBs which are PRBs. The resulting benefit of the combination would have been the ability to utilize physical resource blocks (PRBs) to uniformly partition time frequency resources for the uplink (and downlink) transmissions such that the UE will be allocated its own resources to avoid interference or collision with another UE which is simultaneously transmitting over its own allocated non-overlapping resources(Da, ¶60) 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LONNIE V SWEET/Primary Examiner, Art Unit 2467